Banke, Chief Judge.
This is an appeal from an order granting a petition by the appellees for the adoption of the appellant’s natural son, D. P. T. The parental rights of the natural father were previously terminated and are *410not at issue.
The trial court made the following findings of fact. D. P. T. was born on November 7, 1979, in Birmingham, Alabama. In January of 1981, the Jefferson County, Alabama, Department of Pensions and Security assumed custody of the child and thereafter transferred custody to the Gwinnett County, Georgia, Department of Family and Children’s Services. Acting with appellant’s consent, the Juvenile Court of Gwinnett County, in May of 1981 and again in May of 1983, awarded temporary custody of the child to the appellees, who are appellant’s sister and her husband. In May of 1984, appellees filed a petition for adoption pursuant to OCGA § 19-6-8 (b). Prior to the filing of this petition, appellant, who continued to reside in Alabama, had neither visited, conversed, nor corresponded with the child since late 1981. Although appellant attributed her failure to communicate with the child to financial problems, she had been employed in various jobs since 1980 and had also attended college for several years, ultimately obtaining a baccalaureate degree.
The trial court found that appellant had failed significantly, for a period of one year or longer immediately prior to the filing of the petition for adoption, to communicate or attempt to communicate with the child and further found that adoption was in the child’s best interests. Appellant contends that the evidence is insufficient to support the trial court’s findings* Held:
1. In her original notice of appeal, appellant requested that the transcript of evidence be included in the record transmitted to this court; however, she later amended her notice of appeal to request that the transcript be omitted. “An appeal with enumeration of error dependent upon consideration of evidence heard by the trial court will, absent a transcript, result in an affirmance. [Cit.]” Uren v. State, 174 Ga. App. 804, 805 (331 SE2d 642) (1985). See also Peek v. Duffy, 172 Ga. App. 834 (1) (324 SE2d 795) (1984); Hammond v. State, 168 Ga. App. 508 (308 SE2d 701) (1983). Moreover, there is evidence appearing in the record of this case which supports the trial court’s findings of fact. After closely examining the entire record, we are satisfied that a rational trier of fact could have found by clear and convincing evidence that appellant failed significantly, for a period of one year or more immediately prior to the filing of the petition for adoption, to communicate or make a bona fide attempt to communicate with the child and that adoption was in the best interests of the child. See generally OCGA § 19-8-6 (b) (1); Blackburn v. Blackburn, 249 Ga. 689, 694 (292 SE2d 821) (1982); Cain v. Lane, 168 Ga. App. 405 (1) (309 SE2d 401) (1983).
2. Appellant’s contention that the trial court applied an erroneous legal standard in deciding the case is likewise without merit. The order of the trial court clearly reflects that the evidence was viewed in *411the light most favorable to appellant, as the natural parent, and that the standard of “clear and convincing evidence” was applied. See generally Cain v. Lane, supra.
Decided October 11, 1985.
Deborah A. Stone, for appellant.
Handsel G. Morgan, Jr., for appellee.
3. Appellant’s contention that the trial court erred in failing to consider evidence adverse to appellees is also without merit, as the court’s order reflects that the evidence presented by both sides was fully considered.

Judgment affirmed.


McMurray, P. J., and Benham, J., concur.